DETAILED ACTION

Remarks
Claims 1, 3-5, 7, and 8 have been examined and rejected. This Office action is responsive to the amendment filed on 06/03/2022, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Claims 1 and 5 recite ‘data indicative at least one health or beauty state’; however, they should recite - - data indicative of at least one health or beauty state - -.
Claims 1 and 5 recite ‘the sleep patterns’; however, they should recite - - sleep patterns - -.
Claims 1 and 5 recite ‘the type of data sensed’; however, they should recite - - a type of data sensed - -.
Claims 1 and 5 recite ‘the words’; however, they should recite - - words - -.
Claims 1 and 5 recite ‘the user's vocal query’; however, they should recite - - the vocal query from the user - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 20160012194 A1, published 01/14/2016), hereinafter Prakash, in view of Tanutama et al. (US 20180120132 A1, 05/03/2018), hereinafter Tanutama.

Regarding claim 1, Prakash teaches the claim comprising:
An apparatus comprising: circuitry configured to accept data indicative at least one health or beauty state of a user from multiple types of diagnostic devices, including sensors and a detector that measures the sleep patterns (Prakash Figs. 1-11; [0050], FIG. 1 illustrates an embodiment of a system architecture of a BSA system 100 of the present invention (frequently referred to herein as the “system”); users employ various Client Devices 110 to connect (in this embodiment, via the Internet 150) to a BSA Server 115 that functions as an ever-present user-friendly interactive behavioral support agent; [0021], the BSA system continually monitors and analyzes users' behavioral interactions with the system; [0022], data being collected (e.g., hourly instead of daily monitoring of blood pressure) as well as the type of data collected (e.g., adding a new heart-rate test perhaps via the same wearable device that tests blood pressure); [0031], data from a wearable heart monitor; [0054], users of Client Devices 110 may utilize health-related wearable and other user monitoring devices to track various aspects of their health (heart rate, blood pressure, etc.); [0078], dynamically updating personalized user profiles including monitored behavioral interactions with the system and connections to users' external data sources (e.g., doctors, labs, pharmacies, insurance companies, wearable and other monitoring devices, GPS, etc.); [0090], user monitor data (e.g., results from a daily exercise routine, places visited, distance traveled, heart rate and blood pressure or blood sugar data); [0168], a user may report a particular symptom (e.g., chest pain) that, either immediately or over time, suggests a medical condition (severe or otherwise) that warrants further action in order to diagnose or treat that condition; this information may also be obtained from various External Data Sources 160, such as wearable User Monitors 160; [0173], various wearable monitors may automatically collect and retain data at a particular frequency; [0176], the heart monitor need not be a dedicated heart-monitoring device and may well be a more general-purpose wearable device (e.g., a smartwatch) that monitors other activities (such as distance traveled, calories burned, sleep patterns, etc.) in addition to the user's heart rate; [0204], BSA Server 115 and Client Devices 110 among one or more server, desktop, mobile or other computing devices, operating systems and firmware and software modules (including mobile smartphone apps and various networked online devices); the healthcare sector may be interpreted broadly (encompassing, for example, medicine, nutrition, nutraceuticals, cosmetics, fitness and lifestyle among others), and the functionality described herein may be applied outside of the healthcare sector without departing from the spirit of the present invention); 
and a microphone configured to receive a vocal query from the user regarding the least one health or beauty state of a user (Prakash Figs. 1-11; [0030], a graphical, voice-enabled and touch and text-based user interface; [0031], the system processes user voice and text input and queries and displays responses utilizing various media (voice, text, graphics, animation, video, etc.); [0053], client Devices 110 can include server, desktop, laptop and mobile devices, such as smartphones; client Devices 110 employ a user-friendly graphical, voice-enabled and touch and text-based interface; [0076], guiding users through their health concerns during frequent (e.g., daily) check-ins that may involve any combination of speech, typed text and graphical prompts (e.g., figures) for identifying symptoms and general physical and mental health status, as well as responses to and recommendations regarding user queries relating to medical conditions, fitness, nutrition, etc; [0096], UI Event Handler 243 employs Speech Detector 244 to identify speech events (i.e., user voice input), which it then provides to Speech-to-Text Converter 245, which converts that user voice input into text; [0097], Natural Language parser 246 employs, in one embodiment, a Query Detector 247 to identify one of these event types as “queries”);
wherein the circuitry is further configured to collect the accepted data from at least one of the multiple types of diagnostic devices based on associating the type of data sensed or measured from the at least one of the multiple types of diagnostic devices and a health or beauty issue included in the words extracted from the user's vocal query (Prakash Figs. 1-11; [0062], User profiles 122 include virtually all data collected and maintained by BSA system 100 that is specific to each user; [0078], dynamically updating personalized user profiles including connections to users' external data sources (e.g., doctors, labs, pharmacies, insurance companies, wearable and other monitoring devices, GPS, etc.); [0072], certain queries (e.g., “What is diabetes?”) are categorized by Expert System 134 as a “general information” question requiring a simple lookup for general medical information stored in Medical Knowledge Repository 124 or external websites and databases, while other queries (e.g., “Why does my arm hurt after exercise?”); [0076], guiding users through their health concerns during frequent (e.g., daily) check-ins that may involve any combination of speech, typed text and graphical prompts (e.g., figures) for identifying symptoms and general physical and mental health status, as well as responses to and recommendations regarding user queries relating to medical conditions, fitness, nutrition; [0090], User Input 140a include data update events from user monitor data (e.g., results from a daily exercise routine, places visited, distance traveled, heart rate and blood pressure or blood sugar data); data updates include not only externally-initiated events, but may also come in response to information queries initiated by other BSA Server 115 modules (e.g., a request for data from a heart monitor initiated by Expert System 134 in an effort to respond to a user-initiated query); [0097], UI Event Handler 243 provides these other (non-speech, non-text) events directly to Event Monitor 248, while providing the remaining non-speech text events to Natural Language parser 246, which parses the text (whether or not originally converted from user voice input); Natural Language parser 246 employs, in one embodiment, a Query Detector 247 to identify one of these event types as “queries”, which are then provided to Event Monitor 248; [0098], upon receiving these various different types of user input events originating from External Data Sources 260 and Client Devices 210, employs various Analytics 230 modules on BSA Server 115 to further process these events; [0099], such analysis, as noted above, may result in a variety of different actions including formulation of immediate responses to user queries, including follow-up queries to users, dynamic modifications of User Profiles 122, recommendations of potential user actions, such as visit to a particular doctor, dynamic generation of a social network connecting specific users, and a host of other actions and “outputs”; [0100], in the course of performing this analysis, these user input events, sometimes in combination, are classified into various different categories, including (among others): [0101] Data from User Monitors and related devices);
convey the collected accepted data to machine learning models and to receive a regimen recommendation from the machine learning models (Prakash Figs. 1-11; [0065], possible treatments as well as recommendations for preventive or therapeutic actions (e.g., icing your knee, refraining from strenuous activity or using a particular drug or product); [0070], Expert System 134 is, in one embodiment, a “learning” system in that its capabilities are expected to improve over time as more information is obtained from more users on a consistent (and perhaps more frequent) basis’ it employs machine learning techniques (sometimes referred to herein as a “learning engine”) that are implemented by supervised methods such as various classifiers (e.g., nearest-neighbor, Bayesian, regression, support vector machines, decision trees, rule-based, artificial neural networks, etc.); [0071], Query Processor 136 parses and analyzes user queries and converts them into a format compatible with Expert System 134 and prepares and provides responses via Output 140b; [0072], certain queries (e.g., “What is diabetes?”) are categorized by Expert System 134 as a “general information” question requiring a simple lookup; expert System 134 is also invoked to analyze the user's prior medical history, stored in User Profiles 122, which in turn might lead to various requests for additional information before generating a personalized response (possible diagnosis, suggestion to see a particular doctor, etc.); [0076], responses to and recommendations regarding user queries relating to medical conditions, fitness, nutrition, etc; [0079], providing personalized “best practices” treatment, nutrition and general healthcare suggestions to address specific user health issues and wellness goals; [0098], upon receiving these various different types of user input events originating from External Data Sources 260 and Client Devices 210, employs various Analytics 230 modules on BSA Server 115 to further process these events; [0099], such analysis, as noted above, may result in a variety of different actions including formulation of immediate responses to user queries; [0146], if Expert System 134 determines, in step 416, that additional tests or medical intervention are needed, then such recommendations are communicated to the user; [0147], process 400 is an ongoing process designed to “intervene” (with recommendations to users or prompts for additional information) whenever Expert System 134 deems that an additional follow-up course of actions is warranted; [0179], Expert System 134 employs a rules-based learning engine that may involve a support vector machine to make these determinations and correlate this information (e.g., symptoms of shortness of breath and lightheadedness, coupled with an elevated heart rate) with a need for diagnostic follow-up (as discussed above with reference to decision step 915 and follow-on steps 920 and 922); [0202], BSA system 100 could employ intelligent queries, for example, to learn about an athlete's recovery period, and could employ expert systems and machine-learning techniques to improve athletes' nutrition and supplementation, and to fine-tune their training schedules, set daily training goals and suggest rest periods, nutrition and supplement recommendations, massage therapy, etc. (e.g., to maximize off-season training benefits));
and a user interface circuit to audibly present the regimen recommendation to the user via a speaker (Prakash Figs. 1-11; [0031], the system processes user voice and text input and queries and displays responses utilizing various media (voice, text, graphics, animation, video, etc.); [0068], initiating more queries and following resulting suggestions; [0033], the system provides personalized responses, utilizing its expert system and user profiles (including external data); such a response might include a recommendation to contact a particular doctor, a warning to avoid certain behavior, or a follow-up question regarding other potential symptoms; less time-sensitive personalized recommendations include providers of health-related goods and services (including medical specialists) as well as “best practices” relating, for example, to particular medications, nutritional supplements, food, or fitness schedules; [0114], textual and spoken output is first processed by Natural Language Generator 346 (same module, in one embodiment, as Natural Language parser 246 from FIG. 2), which converts the output event into a natural-language textual message (e.g., “I think you should make an appointment with your orthopedist, Dr. Smith”); that textual message can be forwarded directly to UI Event Generator 343 (for display to users via their Client Devices 310), or first converted to speech, via Text-to-Speech Converter 345 (same module, in one embodiment, as Speech-to-Text Converter 245 in FIG. 2), and then forwarded to UI Event Generator 343 (same module, in one embodiment, as UI Event Handler 243 from FIG. 2) for delivery to users via the speakers of Client Devices 310; natural language output is delivered to users as both speech and text)
However, Prakash fails to expressly disclose a hairbrush equipped with sensors.  In the same field of endeavor, Tanutama teaches:
a hairbrush equipped with sensors (Tanutama Figs. 1-13;  [0038], apparatus 25 may be implemented as a server or distributed system for providing data collection via a plurality of sensors; [0049], a user interface 22 that may, in turn, be in communication with the processor 20 or to cause provision of an audible, visual, mechanical or other output to the user; the user interface 22 may include, for example, a keyboard, a mouse, a joystick, a display, a touch screen(s), touch areas, soft keys, a microphone, a speaker, other input/output mechanisms; [0051], an object 300 may include one or more sensors 302; [0060], additional examples of objects 300 not illustrated in FIG. 2A may include but are not limited to a heart rate detection device, sleep pad sensor device, hairbrush sensor, vacuum sensor, and/or shoe sensor; any of the aforementioned devices may comprise any number or combination of sensors 302; [0082], application output data may comprise information relating to lifestyle changes, personal health and/or fitness tracking; [0156], another advantage of an examples embodiment includes enablement of performing analytical processes on data stored on a remote computing device;, apparatus 25 provides connectivity to objects 300 and/or user devices 310, such as to a smartphone, to inform users of lifestyle changes, the effect of those changes on personal health, and recommendations to reverse any negative changes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a hairbrush equipped with sensors as suggested in Tanutama into Prakash.  Doing so would be desirable because many users, however, wish to collect digital information in a seamless manner that is integrated with their everyday tasks and activities without excessive installation and configuration of software (see Tanutama [0003]).  An example embodiment may be particularly advantageous in the area of personal health and/or preventative health. Items previously considered standard household appliances may be attached/integrated with sensors, such as sensor 302, that may be configured to detect and/or collect personal data, such as fitness data, sleep data, and/or other personal health data (see Tanutama [0149]).  An example embodiment may therefore improve lives though a more connected and informed understanding of users and their health habits, and may also provide a platform on which larger social and economic benefits can be reaped, such as reversing the rising health costs (see Tanutama [0150]).  Another advantage of an examples embodiment includes enablement of performing analytical processes on data stored on a remote computing device. Further, apparatus 25 provides connectivity to objects 300 and/or user devices 310, such as to a smartphone, to inform users of lifestyle changes, the effect of those changes on personal health, and recommendations to reverse any negative changes (see Tanutama [0156]).

Regarding claim 5, claim 5 contains substantially similar limitations to those found in claim 1.  Consequently, claim 5 is rejected for the same reasons.

Claims 3, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash in view of Tanutama in further view of Baarman et al. (US 20170116879 A1, 04/27/2017), hereinafter Baarman.

Regarding claim 3, Prakash in view of Tanutama teaches all the limitations of claim 1, further comprising:
wherein the circuitry is further configured to accept input data indicative of an efficacy (Prakash Figs. 1-11; [0076], responses to and recommendations regarding user queries relating to medical conditions, fitness, nutrition, etc; [0079], providing personalized “best practices” treatment, nutrition and general healthcare suggestions to address specific user health issues and wellness goals; [0171], the system seeks information quickly so that it can, in step 922, perform any necessary “urgent” or “emergent” follow-up actions, such as recommending that one or more users visit a doctor or specialist, or even a hospital's emergency room (as well as facilitating any necessary appointments, doctor/hospital alerts, calling an ambulance, etc.); [0172], in step 930, the system begins to make adaptive adjustments to the type and/or frequency of its data collection process; it may transition from general-purpose daily check-ins to a more targeted dialogue with one or more users; [0173], in step 930, the system may also adjust the type and/or frequency of data collection via external Data Sources 160; various wearable monitors may automatically collect and retain data at a particular frequency and resolution for a period of time and periodically report summary information to the system; [0174], such information is then recorded in Data Store 120 (in step 932), and a continuous process is performed, via determination in step 935 as to whether the issue remains active)
However, fails to expressly disclose accept input data indicative of an efficacy of the regimen.  In the same field of endeavor, Baarman teaches:
accept input data indicative of an efficacy of the regimen (Baarman Figs. 1-20; [0040], tracking of the user's adherence to a predefined health metric in an automated manner; the system and method may track characteristics of a user for a period of time to develop a user profile; characteristics of the user, for example, may include one or more of weight, activity levels, heart rate, blood pressure, average fat mass (FM), free fat mass (FFM), and hydration level; based on the user profile, the system and method may form one or more health metrics or objectives selected to achieve user adherence, and provide one or more recommendations for achieving the objections; [0041], values can include for example caloric expenditure, caloric intake, body mass, body composition, body mass index, ratio of fat mass to fat-free mass, heart rate, height, weight, temperature, and a change over time to any of the foregoing; [0042], the system and method may track a user's adherence to the health metrics; [0043], characteristics may be tracked or associated with a user through use of a personal device, such as the personal device shown in FIGS. 4 and 5; personal device 10 may include one or more of a variety of sensors; [0044], the personal device 10 may be part of a larger system (or network) of products or components that collect information about user activities, such as diet, exercise and other factors that may be relevant to health and well-being; [0045], personal device 10 may include power management circuitry 12, activity tracking circuitry 14, and biometric tracking circuitry 16; [0047], one or more sensors 22 may include an accelerometer; the one or more sensors 22 may enable continuous monitoring of a user's activity levels; [0048], biometric tracking circuitry, or components thereof, may be configured for continuous, intermittent, or periodic monitoring of the user; [0049], the biometric tracking circuitry 16 may include bio-impedance measurement circuitry 34; [0050], the biometric tracking circuitry 16 may include a heart rate monitor 36; a temperature sensor, blood pressure sensor, and a hydration level sensor; [0059], based on information and data collected about the user, the system 100 may develop one or more objectives to achieve a healthy target weight, including a caloric restriction recommendation (dietary regimen) or an increased activity recommendation (exercise regimen), or both; [0064], while the user tries to follow the plan, the system 100 may continue to track characteristics of the user to determine user adherence to the one or more recommendations; deviations can cause the system to interject a recommendation, which can include a change in the model, a change in the dietary regimen, and/or a change in the exercise regimen; [0075], one or more objectives may include a healthy weight, or healthy weight loss, a target BMI, a target body composition, or a target blood pressure, or a combination thereof; [0077], while the user tries to follow the plan and objectives laid out according to the method 400, the system 100 may continue to track characteristics of the user to determine user adherence to the one or more recommendations; steps 414 and 416; similar to the method 300, the user may continue to automatically provide weight information utilizing the scale 110; the system 100 may also track one or more additional factors related to or characteristics of the user, such as energy expenditure, body composition, hydration, blood pressure, resting heart rate, stress levels, and sleep; the system 100 may analyze the tracked information using one or more models, such as the model described herein with respect to method 300, to determine adherence to the one or more recommendations; step 416; if the system 100 determines the user is on track to achieve a target objective, such as target weight loss, the system 100 may inform the user to continue with their current program; Step 420; if the system, however, determines the user has deviated from the recommendations based on a comparison between the prediction model and the recommendations, the system 100 may provide further recommendations to the user; 418; if one or more of the user's daily weight, changes in body composition, changes in hydration levels, changes in blood pressure, changes or increases in sodium levels indicated by sweat, stress levels, and sleep levels indicate the user has deviated from the recommendations, the system may inform the user accordingly, and may provide a recommendation to help achieve adherence to the objectives; it is possible the user has followed the recommendations but has still deviated from the predicted model; if the system 100 determines this has occurred, a recommendation or further analysis may be conducted or suggested, similar to the method 300)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated accept input data indicative of an efficacy of the regimen as suggested in Baarman into Prakash in view of Tanutama.  Doing so would be desirable because It is well known that by tracking consumption of food, water, and nutrition and activity, we can get a better picture of our health needs (see Baarman [0044]).  Individuals may have a difficult time adhering to a regimen (see Baarman [0002]).  There are a wide variety of wearable devices aimed at helping users understand their activity levels and energy expenditure. Often times these devices are marketed as tools for helping with weight loss goals. Many of these devices sync with mobile apps that allow people to manually enter the food they are consuming with the goal of tracking caloric consumption. Over the course of a week an individual may forget, neglect, or just not want to enter some of the food or beverages they have consumed into these manual entry food logs. This inconsistency in data entry, often times, leads to an underreporting of caloric consumption of a period of time (see Baarman [0004]).  The present invention provides an automated system that assists a user in diet adherence, optionally without manual entry of foods consumed. The system may be configured to assist in meeting weight loss objectives, such as obtaining a defined amount of weight loss or gain over a period of time, and/or body composition objectives, such as changing body composition to achieve a desired body mass index (“BMI”) over a period of time (see Baarman [0008]).  The health and wellness network may then be able to assist the user in maintaining a high level of health and well-being by processing the collected information and providing the user with recommendations for maintaining or improving health and well-being.  The present invention may be part of a larger system (or network) of products that is intended to assist a user in enhancing health and well-being (generally referred to as a health and wellness network) (see Baarman [0078]).

Regarding claim 7, claim 7 contains substantially similar limitations to those found in claim 3.  Consequently, claim 7 is rejected for the same reasons.

	Regarding claim 4, Prakash in view of Tanutama in further view of Baarman teaches all the limitations of claim 3, further comprising:
wherein the input data indicative of the efficacy is accepted from the at least one of the multiple types of diagnostic devices (Prakash Figs. 1-11; [0076], responses to and recommendations regarding user queries relating to medical conditions, fitness, nutrition, etc; [0079], providing personalized “best practices” treatment, nutrition and general healthcare suggestions to address specific user health issues and wellness goals; [0171], the system seeks information quickly so that it can, in step 922, perform any necessary “urgent” or “emergent” follow-up actions, such as recommending that one or more users visit a doctor or specialist, or even a hospital's emergency room (as well as facilitating any necessary appointments, doctor/hospital alerts, calling an ambulance, etc.); [0172], in step 930, the system begins to make adaptive adjustments to the type and/or frequency of its data collection process; it may transition from general-purpose daily check-ins to a more targeted dialogue with one or more users; [0173], in step 930, the system may also adjust the type and/or frequency of data collection via external Data Sources 160; various wearable monitors may automatically collect and retain data at a particular frequency and resolution for a period of time and periodically report summary information to the system; [0174], such information is then recorded in Data Store 120 (in step 932), and a continuous process is performed, via determination in step 935 as to whether the issue remains active)
Baarman further teaches:
the input data indicative of the efficacy of the regimen is accepted from the at least one of the multiple types of diagnostic devices (Baarman Figs. 1-20; [0040], tracking of the user's adherence to a predefined health metric in an automated manner; the system and method may track characteristics of a user for a period of time to develop a user profile; characteristics of the user, for example, may include one or more of weight, activity levels, heart rate, blood pressure, average fat mass (FM), free fat mass (FFM), and hydration level; based on the user profile, the system and method may form one or more health metrics or objectives selected to achieve user adherence, and provide one or more recommendations for achieving the objections; [0041], values can include for example caloric expenditure, caloric intake, body mass, body composition, body mass index, ratio of fat mass to fat-free mass, heart rate, height, weight, temperature, and a change over time to any of the foregoing; [0042-0043], characteristics may be tracked or associated with a user through use of a personal device, such as the personal device shown in FIGS. 4 and 5; personal device 10 may include one or more of a variety of sensors; [0047-0050], accelerometer, biometric tracking circuitry, bio-impedance measurement circuitry, a heart rate monitor 36, a temperature sensor, blood pressure sensor, and a hydration level sensor; [0064], while the user tries to follow the plan, the system 100 may continue to track characteristics of the user to determine user adherence to the one or more recommendations; deviations can cause the system to interject a recommendation, which can include a change in the model, a change in the dietary regimen, and/or a change in the exercise regimen; [0077], while the user tries to follow the plan and objectives laid out according to the method 400, the system 100 may continue to track characteristics of the user to determine user adherence to the one or more recommendations; steps 414 and 416; similar to the method 300, the user may continue to automatically provide weight information utilizing the scale 110; the system 100 may also track one or more additional factors related to or characteristics of the user, such as energy expenditure, body composition, hydration, blood pressure, resting heart rate, stress levels, and sleep; the system 100 may analyze the tracked information using one or more models, such as the model described herein with respect to method 300, to determine adherence to the one or more recommendations; step 416; if the system 100 determines the user is on track to achieve a target objective, such as target weight loss, the system 100 may inform the user to continue with their current program; Step 420; if the system, however, determines the user has deviated from the recommendations based on a comparison between the prediction model and the recommendations, the system 100 may provide further recommendations to the user; if one or more of the user's daily weight, changes in body composition, changes in hydration levels, changes in blood pressure, changes or increases in sodium levels indicated by sweat, stress levels, and sleep levels indicate the user has deviated from the recommendations, the system may inform the user accordingly, and may provide a recommendation to help achieve adherence to the objectives; it is possible the user has followed the recommendations but has still deviated from the predicted model; if the system 100 determines this has occurred, a recommendation or further analysis may be conducted or suggested, similar to the method 300)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the input data indicative of the efficacy of the regimen is accepted from the at least one of the multiple types of diagnostic devices as suggested in Baarman into Prakash in view of Tanutama.  Doing so would be desirable because It is well known that by tracking consumption of food, water, and nutrition and activity, we can get a better picture of our health needs (see Baarman [0044]).  Individuals may have a difficult time adhering to a regimen (see Baarman [0002]).  There are a wide variety of wearable devices aimed at helping users understand their activity levels and energy expenditure. Often times these devices are marketed as tools for helping with weight loss goals. Many of these devices sync with mobile apps that allow people to manually enter the food they are consuming with the goal of tracking caloric consumption. Over the course of a week an individual may forget, neglect, or just not want to enter some of the food or beverages they have consumed into these manual entry food logs. This inconsistency in data entry, often times, leads to an underreporting of caloric consumption of a period of time (see Baarman [0004]).  The present invention provides an automated system that assists a user in diet adherence, optionally without manual entry of foods consumed. The system may be configured to assist in meeting weight loss objectives, such as obtaining a defined amount of weight loss or gain over a period of time, and/or body composition objectives, such as changing body composition to achieve a desired body mass index (“BMI”) over a period of time (see Baarman [0008]).  The health and wellness network may then be able to assist the user in maintaining a high level of health and well-being by processing the collected information and providing the user with recommendations for maintaining or improving health and well-being.  The present invention may be part of a larger system (or network) of products that is intended to assist a user in enhancing health and well-being (generally referred to as a health and wellness network) (see Baarman [0078]).

Regarding claim 8, claim 4 contains substantially similar limitations to those found in claim 4.  Consequently, claim 8 is rejected for the same reasons.

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 3-5, 7, and 8 and the cancellation of claims 2 and 6.  The corrections to claims 3, 4, 7, and 8 have been approved and the previous objections to claims 3, 4, 7, and 8 are respectfully withdrawn.  The corrections to claims 1 and 5 have been approved and the previous rejections to the claims under 35 U.S.C. 112(b) are respectfully withdrawn.  The corrections to claims 1, 3-5, 7, and 8 have been approved and the previous rejections to the claims under 35 U.S.C. 101 are respectfully withdrawn.  Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bitran (US 20170039344 A1) see [0019], [0035-0037], [0046], [0050-0055].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143